Citation Nr: 1742355	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating higher than 10 for intervertebral disc syndrome of lumbar spine with degenerative disc disease (back disability).


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1970 to June 1976 and in the U.S. Marine Corps from November 1980 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for intervertebral disc syndrome of lumbar spine with degenerative disc disease and assigned a 10 percent rating effective May 5, 2010.  The Veteran has appealed this initial rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the December 2012 and July 2015 VA examinations of the Veteran's back are inadequate because they do not comply with 38 C.F.R. § 4.59.  Subsequent to the VA examinations, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The examination reports do not meet these requirements.  In light of the fact that these examination reports do not fully satisfy the requirements of 38 C.F.R. § 4.59, VA must afford the Veteran an adequate examination of his back.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA lower back examination for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.

All indicated studies should be conducted and all findings reported in detail.

Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner is asked to consider all of the Veteran's subjective symptoms, including those present during flare-ups.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the claim of an increased initial rating for back disability.  If any of the benefits sought are not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

